Citation Nr: 0110720	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Wichita, Kansas, which denied the veteran's 
claim for individual unemployability.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  The M&ROC has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran is currently service connected for the 
following disorders:  a shell fragment wound of the right 
sciatic nerve, rated at 60 percent disabling; and post-
traumatic stress disorder (PTSD), rated at 10 percent 
disabling.  His combined disability evaluation is 60 percent.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the M&ROC has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case and Supplemental Statement of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence needed to substantiate his claim.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, and, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Specifically, the M&ROC has requested, 
and received, recent records from four private facilities or 
physicians.  Furthermore, McConnell Air Force Base in Kansas 
sent a response to the M&ROC in February 2000 indicating that 
they had no medical records for the veteran on file.  
Thorough VA examinations were conducted in March 1999 and 
again in May 1999, and copies of these reports have been 
associated with the veteran's claims file.  The veteran 
indicated that he did not wish to appear at a hearing before 
an M&ROC hearing officer or before a Member of the Board.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by statute.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5103 and 5103A, 5106-7).  

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that where 
the veteran has a single service-connected disability, that 
disability must be rated as 60 percent disabling or more 
before a total rating may be assigned.  Where the veteran has 
two or more service-connected disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent for more before a total rating may be assigned.  
38 C.F.R. § 4.16(a). 

In this case, the Board notes that during the pendency of the 
veteran's appeal, the number of the veteran's service-
connected disabilities changed.  At the time the veteran 
filed his claim, he was service connected for a single 
disability, residuals of a shell fragment wound to the right 
sciatic nerve, rated as 60 percent disabling.  However, in a 
rating decision dated in July 1999, the M&ROC granted the 
veteran's claim for service connection for PTSD, and assigned 
a 10 percent disability rating to that disorder.  The 
effective date for this grant was determined to be October 
14, 1998, which was several months prior to the date of the 
M&ROC's receipt of the veteran's claim for a total rating.  
The combined disability rating was calculated to remain at 60 
percent.  It should be noted that a combined evaluation is 
not arrived at by simply computing the assigned evaluations, 
but rather is determined by the application of the "Combined 
Ratings Table" found at 38 C.F.R. § 4.25 (2000).  

As the effective date for the grant of this disability was 
prior to the date of the veteran's claim, the Board finds 
that the veteran was service connected for two disorders for 
a period extending from several months prior to the M&ROC's 
receipt of his claim to the present:  a shell fragment wound 
of the right sciatic nerve, evaluated at 60 percent 
disabling; and PTSD, evaluated at 10 percent disabling.  
Therefore, while the Board finds that the veteran does indeed 
have one disability ratable at least 40 percent, his combined 
disability rating as of October 14, 1998 is only 60 percent, 
which is less than the 70 percent combined rating required 
for the assignment of a total rating.  Thus, the Board finds 
that, beginning on October 14, 1998, the veteran has failed 
to meet the initial criteria for consideration of a total 
rating based on individual unemployability due to service-
connected disabilities.

However, the Board finds that for several months prior to 
October 14, 1998, the veteran was potentially eligible to 
receive a total rating based on his February 1999 claim, and 
was service connected for only one disorder.  In this regard, 
the effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, the effective date for a grant of a total 
rating based on the veteran's February 5, 1999 claim could 
potentially be granted as far back as February 5, 1998, a 
date one year prior to the M&ROC's receipt of his claim.  
Thus, the Board shall analyze whether there is evidence of 
record indicating that the veteran was totally disabled at 
any time during the period extending from February 5, 1998 to 
October 14, 1998, since this period is within one year prior 
to the M&ROC's receipt of his claim for a TDIU on February 5, 
1999, and, further, the veteran was service connected for 
only one disorder, rated as 60 percent disabling, during that 
time.

In reviewing the appellant's Veteran's Application for 
Increased Compensation Based on Unemployability, received by 
VA in February 1999, the veteran indicated that he last 
worked as an instrument repairman at an aircraft company from 
1980 until April 1993.  The Board notes that in April 1993, 
the veteran was two months short of his 68th birthday.  When 
asked whether he had left his last job because of his 
disability, he indicated "yes."  However, he further 
indicated that he did not expect to receive either disability 
retirement benefits or workers' compensation benefits, and 
that he had not tried to obtain employment since he became 
too disabled to work.  

The Board notes that before the veteran established service 
connection for PTSD, his 60 percent disability evaluation did 
meet the initial criteria for schedular consideration for a 
TDIU under 38 C.F.R. § 4.16(a) (2000).  However, the question 
prior to the effective date of service connection for PTSD 
(October 1998) is whether this disability, in and of itself, 
precluded the veteran from securing or following a 
substantially gainful occupation.  After October 1998, the 
veteran's two service-connected disabilities do not meet the 
initial schedular requirements for PTSD, and the question 
then becomes whether this is an exceptional case in which an 
extraschedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).

In reviewing the reports of examinations conducted by both VA 
and private physicians, the Board notes that the veteran has 
consistently reported that he "retired" from the aircraft 
instruments company in 1993, at age 68, and did not mention 
that his right leg or PTSD disabilities played any role in 
this retirement.  Furthermore, there is no medical evidence 
which indicates that the veteran is unemployable as a result 
of his service-connected disorders.  The Board acknowledges 
that the veteran suffers from significant right leg 
disability as a result of his service-connected shell 
fragment wound, including complete paralysis and severe 
atrophy of all muscles innervated by the right sciatic nerve, 
neuropathic pain in the right sciatic nerve territory, dense 
sensory loss to all modalities of sensation in the right 
sciatic nerve territory, deformity and hypertrophic changes 
in the right ankle joint due to lack of stability and sensory 
loss in the joint, and limping and gait difficulties due to 
right leg weakness and joint deformity.  The Board notes that 
the record indicates that this disability has been severe and 
essentially static since his discharge from service.  The 
record clearly shows a significant right lower extremity 
disability which includes foot drop.  On VA outpatient 
treatment in May 1999, he was noted to walk with right foot 
drop; in October 1999, he was noted to be wearing the foot 
drop brace.  The record also clearly shows that the sciatic 
nerve injury with foot drop has been longstanding.  The Board 
further notes that while the veteran is now service connected 
for PTSD, at the time he filed his total rating claim he was 
service connected only for his right leg disorder, and he has 
consistently maintained that his right leg disorder is the 
cause of his unemployability.  Moreover, from the May 1999 VA 
examination report, the symptomatology associated with his 
PTSD do not appear to be significantly disabling and the 
Board notes that the 10 percent disability evaluation is not 
indicative of any substantial problems in that area.  All 
medical records indicate that while the veteran's gait is 
somewhat impaired because of foot drop, the veteran is able 
to ambulate.  Private medical records dated in 1998 describe 
the veteran was very active.  In a January 1999 progress 
note, he reported that he did his own housework and shopping.  
Furthermore, the veteran himself described his 13-year 
position as an aircraft instrument repairman as a "desk 
job" at the time of examination in October 1997 by Betty J. 
Troutman, D.O., an osteopath in private practice.  As such, 
it would appear that this position did not require 
significant ambulation.  The Board notes that the veteran had 
the same right leg disability evaluated at 60 percent the 
entire time he was employed at the aircraft instrument 
company and the record contains no evidence that any 
concessions were made to him in terms of his employment at 
that job, that his employment there was markedly affected by 
his service-connected disabilities, or that he left that job 
because of service-connected disability.  The record contains 
no objective evidence that the veteran's longstanding right 
leg disability precludes him from obtaining or retaining 
substantially gainful employment.

In addition, the evidence indicates that the veteran suffers 
from significant nonservice-connected disabilities, which may 
not be considered in determining whether the veteran is 
unemployable due to his service-connected disabilities.  
These nonservice-connected disorders include anemia due to 
bone marrow disability, aortic stenosis, mitral valve 
disease, and other orthopedic problems including the left 
knee.  The evidence does not show, and the veteran has not 
asserted, that his left knee injuries are in any way related 
to his right leg disorder.  

The veteran undoubtedly experienced impairment in his ability 
to perform substantially gainful employment due to his 
service-connected disabilities during the time periods in 
question, as evidenced by his 60 percent disability 
evaluation, and the additional 10 percent disability 
evaluation for PTSD from October 1998.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2000).  
The Board believes, in light of recent medical examinations 
and outpatient treatment notes, that the VA Schedule for 
Rating Disabilities and the disability evaluations assigned 
to his disorders under that schedule accurately reflected the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities during the time in 
question.  Therefore, a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

